Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 29, 2013

                           No. 04-13-00454-CV and 04-13-00455-CV

  THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF S.S.,

                       From the Probate Court No 1, Bexar County, Texas
                        Trial Court No. 2013MH1871 and 2013MH1959
                       Honorable Polly Jackson Spencer, Judge Presiding

                                          ORDER
        On March 27, 2013, appellant filed a motion to consolidate appeal cause numbers 04-13-
00454-CV and 04-13-00455-CV. Appellant’s Certificate of Conference states appellant’s
counsel attempted to confer with the State, but was informed no attorney in the Bexar County
District Attorney’s Office has yet been assigned to the appeals. We have reviewed the cases, and
agree the two cases are similar enough to treat them as one case.

        Therefore, the motion is GRANTED and it is ORDERED that the two cases shall be
consolidated for briefing and argument purposes (if argument is requested and granted). The
parties shall file motions, briefs, and other pleadings as if the two appeals were one case, but
shall put both appeal numbers in the style of the case. The records, however, shall remain
separated. If oral argument is requested and granted, both cases shall be argued together, as a
single appeal, and the total time limit for each side at oral argument shall equal the ordinary time
limit for a single appeal. The court will dispose of the entire case with the same judgment,
opinion, and mandate.

        Maria E. Fattahi, who is the court reporter responsible for preparing, certifying, and filing
the reporter’s record in both cases, is reminded that the records were due July 22, 2013.


                                                      _________________________________
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2013.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court